Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered November 24, 1998, convicting him of robbery in the second degree (two counts), attempted robbery in the second degree, criminal possession of a weapon in the third degree (four counts), and unlawful imprisonment in the first degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to disclose Brady material (see, Brady v Maryland, 373 US 83), is without merit (see, People v Leavy, 290 AD2d 516 [decided herewith]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J.P., Smith, Crane and Cozier, JJ., concur.